Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 23 September 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein, and lined through, has not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the conveying rotator including: a shaft portion; and a coil wound around the shaft portion in a rotation axis direction of the conveying rotator” of claim 1, “a contact portion that contacts … the coil” of claim 1, “a tip that does not contact the coil” of claim 1, and “a contact width less than or equal to a width of a root of the screw blade or a wire diameter of the coil” of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive of the invention to which this claim set is directed.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is not descriptive of the claimed invention.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1-10 recite: “a powder container, comprising: … a collection port; an outlet port;…”.  This claim language indicated that there are two separate ports.
In the specification, p.24, ln.33-p.25, ln.2, recites: “As illustrated in FIGS. 22 and 23, the toner container 30 according to the second variation includes the flexible sheet 95. The flexible sheet 95 contacts the conveying screw (the conveying rotator) 35 and swings in a flow path (a downward path) H from the outlet port 74 (the collection port 37) to the conveying screw 35, thereby stirring toner in the flow path H.”
The specification does not appear to support two separate ports that meet with the specifications set forth in the rest of the claim limitations.



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the bent portion" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 also introduces “a second extending portion” in line 14.  This phrase indefinite since there is no introduction of a first extending portion.  As such, it is unclear if the claim is incomplete or inappropriately using an unconventional naming process.
Claim 1 recites the limitations “a collection port” and “an outlet port” as both being part of the powder container and in lines 12-13, the flow path is defined as “from the outlet port to the conveying rotator”.  As stated above in the rejection under 112(a), the specification does not seem to be enabling for two separate ports that meet the rest of the claim limitations and seems to indicate that the two ports are one and the same.  As such, for examination on the merits, the Office will interpret the ports as being the same feature. 

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what the metes and bounds are of a configuration that meets the phrase “substantially rectangular”.  As such, for examinations on the merits, the claim language will be interpreted as a shape that has a long dimension and a short dimension arranged perpendicularly thereto.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a contact angle of 20 degrees or more”.  An angle must be defined between two definite directions or surfaces in order to have a particular meaning, such as contact angle between the extended portion and the tangent of the shaft circumference, etc.  The current claim limitations are not tied to any particular surfaces or directions and are rendered indefinite. The issues exposed above are so severe that they preclude a reasonable search over prior art as one skilled in the art cannot determine the metes and bounds of the claim.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what the metes and bounds are of a configuration that meets the phrase “substantially U-shaped”.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 introduces “an outlet port” as a part of the powder container.  Claim 1 also appears to be either unenabled or indefinite based on the specification disclosure and the claim language with two ports as part of the powder container.
Claim 10 then proceeds to recite: “the collection port is to communicate with the outlet port of one of a body and a removable component”.  It is unclear if this language is inappropriately trying to introduce another outlet port or, if not, how an outlet port can be both a part of the powder container and a part of one of a body and a removable component.  Additionally, it is unclear what is meant by “a body” and whether this body is a part of the powder container or part of an external device not included in the powder container. The issues exposed above are so severe that they preclude a reasonable search over prior art as one skilled in the art cannot determine the metes and bounds of the claim.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US Pub.2016/0109827) in view of Shimizu et al. (US Pub.2008/0095559) and in view of Tomita et al. (US Pub.2017/0269511).
Regarding claim 1, Yoshida et al. (US Pub.2016/0109827) teach a powder container (fig.16), comprising: a toner storage disposed at an upper portion of the powder container (fig.16, #8); a powder collection portion disposed at a lower portion of the powder container (fig.16, #9); a collection port (fig.10, #36); an outlet port (fig.10, #36); a conveying rotator inside the powder collection portion (fig.16, #48), the conveying rotator including: a shaft portion (fig.16, visible but unlabeled in center of #48); and one of a screw blade (para.0097) and a coil wound around the shaft portion in a rotation axis direction of the conveying rotator to convey powder that flows through the collection port (para.0096).
Regarding claim 10, Yoshida et al. (US Pub.2016/0109827) teach a powder container wherein: the collection port is to communicate with [an] outlet port of one of a body and a removable component (fig.10, #36 configured to communicate with fig.12, #38 when mounted together), and to receive and collect powder flowing out through the outlet port (para.0088&0090), and the flow path extends from the outlet port to the conveying rotator (para.0090).
However, Yoshida et al. (US Pub.2016/0109827) is silent as to other details about the interior of the collection portion and fails to teach a flexible sheet to contact the conveying rotator and swing in a flow path from the outlet port to the conveying rotator.
Regarding claim 1, Shimizu et al. (US Pub.2008/0095559) teach a powder container (fig.5B), comprising: a toner storage (fig.5B, unlabeled space under wall beneath #43); a powder collection portion (fig.5B, portion in which #43 exists); a collection port at one axial end (fig.3&4, opening where #25 delivers powder to #43); a conveying rotator inside the powder collection portion (fig.5B, #43), the conveying rotator including: a shaft portion (fig.4, unlabeled); and a screw blade (fig.4, see blade portion of #43) wound around the shaft portion in a rotation axis direction of the conveying rotator to convey powder that flows through the collection port (see fig.4, arrow); and a flexible sheet to contact the conveying rotator and swing adjacent to the collection port to the conveying rotator (fig.3&4, #44), the flexible sheet including: a contact portion that contacts the screw blade (fig.4, #45).  Shimizu et al. (US Pub.2008/0095559) further teach that during endurance or when toners start to be degraded, collected toner can adhere to the conveying rotator and decreases conveyance efficiency, so it is desirable to provide a flexible sheet with at least one projection between the port and the conveyance rotator in order to prevent this (para.0039&0040).
Regarding claim 1, Tomita et al. (US Pub.2017/0269511) teach a collected powder conveyance (fig.7B), comprising: a powder collection portion (fig.7B, #90); a collection port (fig.7B between #31 and #90a2); a conveying rotator inside the powder collection portion (fig.7B, #91), the conveying rotator including: a shaft portion (fig.7B, #91a); and a screw blade (fig.7B, #91b) wound around the shaft portion in a rotation axis direction of the conveying rotator to convey powder that flows through the collection port; and a flexible sheet to contact the conveying rotator (fig.7B, #300 contacting #91) and swing in a flow path from the outlet port to the conveying rotator (fig.7B, see arrow F, #300 swings in space/path from #31-#90a2 to #91a), the flexible sheet including a sticking surface (fig.8A, #300a; para.0088&0068), the bent portion (fig.8B, #300e), and a second extending portion (fig.8B&9, #300b), the second extending portion including: a contact portion that contacts the screw blade (fig.7B, #300b contacts #91a; para.0071); and a tip that does not contact the screw blade and does not contact the coil (fig.8A-9, #300d), the tip having a greater width than the contact portion (fig.8B, #300d wider than #300b).
Regarding claim 2, Tomita et al. (US Pub.2017/0269511) teach a collected powder conveyance wherein: the tip is substantially rectangle-shaped (see fig.8B).
Regarding claim 3, Tomita et al. (US Pub.2017/0269511) teach a collected powder conveyance wherein: the tip is rectangle-shaped (see fig.8B).
Regarding claim 6, Tomita et al. (US Pub.2017/0269511) teach a collected powder conveyance wherein: the flexible sheet is substantially V-shaped (see fig.8B, V-shaped between two halves of #300b around #300e and V-shaped between #300b and #00d around #300c).
Regarding claim 7, Tomita et al. (US Pub.2017/0269511) teach a collected powder conveyance wherein: the flexible sheet is V-shaped (see fig.8B, V-shaped between two halves of #300b around #300e and V-shaped between #300b and #00d around #300c).
Based on the teachings of Shimizu et al. (US Pub.2008/0095559) and Tomita et al. (US Pub.2017/0269511), it would have been obvious to one of ordinary skill in the art at the time of filing to modify the powder container of Yoshida et al. (US Pub.2016/0109827) to incorporate a flexible sheet with the configuration of Tomita et al. (US Pub.2017/0269511) because it is effective at breaking up a toner bridge that forms along a conveyance screw, to allow the toner to be effectively conveyed (para.0073).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US Pub.2016/0109827) in view of Shimizu et al. (US Pub.2008/0095559) and in view of Tomita et al. (US Pub.2017/0269511) as applied to claim 1 above, and further in view of Murakami et al. (US 5,734,952).
Yoshida et al. (US Pub.2016/0109827) in view of Shimizu et al. (US Pub.2008/0095559) and in view of Tomita et al. (US Pub.2017/0269511) teach all of the limitations of claim 1, upon which claims 8 and 9 depend.
Regarding claim 8, Tomita et al. (US Pub.2017/0269511) appear to disclose a powder collecting device wherein: a sticking surface of the flexible sheet is disposed on a casing of the toner container outside the flow path (fig.7B&8A, sticking surface #300a appears to be mounted outside of the flow path).
Regarding claims 8 and 9, Shimizu et al. (US Pub.2008/0095559) appears to disclose a stuck surface of the flexible sheet that could be interpreted as either outside of the flow path, or in the flow path (see fig.3, location of #44 on surface).
However, Yoshida et al. (US Pub.2016/0109827) in view of Shimizu et al. (US Pub.2008/0095559) and in view of Tomita et al. (US Pub.2017/0269511) fail to definitively suggest the appropriate way to mount the flexible sheet upon combination.
Regarding claims 8 and 9, Murakami et al. (US 5,734,952) teach s flexible sheet (fig.12&14, #31) to be in contact with a conveying rotator (fig.12&14, #9) within a flow path from a collecting port to the conveying rotator (fig.12&14, from #27 to #9), wherein: a sticking surface of the flexible sheet is disposed on a casing of the toner container outside the flow path (fig.12, #31 mounted above and out of the flow path at #31a) or a sticking surface of the flexible sheet is disposed on a wall of the toner container inside the flow path (fig.14, #31 mounted on wall within the flow area).
It would have been obvious to one of ordinary skill in the art at the time of filing to configure the container and flexible sheet of Yoshida et al. (US Pub.2016/0109827) in view of Shimizu et al. (US Pub.2008/0095559) and in view of Tomita et al. (US Pub.2017/0269511) by adhering the sheet in position of one of outside of the flow path and inside the flow path as in Murakami et al. (US 5,734,952) because Murakami et al. (US 5,734,952) demonstrates that the two are functional equivalents and have substantially the same function in substantially the same way to reach substantially the same result (see col.6, ln.38-61).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 3 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 7 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Asaoka et al. (US Pub.2015/0063887) teaches a flexible sheet for contacting a conveying rotator wherein the tip wider than a contact portion.
Murakami et al. (US 6,266,511) discloses that a flexible sheet is usable with both a screw or a coil.


Contact Information		
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LKR/
12/6/2022

/Arlene Heredia/           Primary Examiner, Art Unit 2852